Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipate by Tabata US Patent Application Publication No. 2017/0240044  .

Tabata US2017/0240044 discloses a vehicle floor structure comprising:  
(claim 1) a pedal device (21) to be pressed down by a driver seated in a driver seat of the vehicle, the floor structure arranged relative to the pedal device and comprising: a heel stopper part (235) located substantially below the pedal device; and a pedal stopper part (233) located on a vehicle-forward side of the heel stopper part and serving to prevent the pedal device from being excessively pressed down by the driver, wherein the heel stopper part and the pedal stopper part are formed integrally with each other (pedal base housing 23 includes both 235 & 233).

 In regard to claim 2 Tabata discloses an accelerator pedal (21) to be pressed down by the driver and the heel stopper part (235) is located substantially below the accelerator pedal, and wherein the pedal stopper part is an accelerator pedal stopper part that prevents the accelerator pedal from being excessively pressed down by the driver.

In regard to claim 5 Tabata discloses an accelerator pedal having a lower end located on a vehicle-forward side relative to the heel stopper part (see in figure 6 where heel stopper 235 is pictured being behind lower end of pedal 211a).


Claims 1,3,4,7 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Meszaros et al. US Patent Application Publication No.20140265509.
The Meszaros et al. publication discloses a floor structure (10) comprising:
(claim 1) a pedal device (50) to be pressed down by a driver seated in a driver seat of the vehicle, the floor structure arranged relative to the pedal device having a heel stopper part(16c) located substantially below the pedal device; and a pedal stopper part (see 32 in figure 5) located on a vehicle-forward side of the heel stopper part and serving to prevent the pedal device from being excessively 

In regard to claim 3, Meszaros et al. discloses a footrest part (16b, 16a); and a connection part that connects between the footrest part and the heel stopper part, wherein the connection part is located on a vehicle-forward side relative to the footrest part and the heel stopper part (in figure 3 see potion of planar face (14) that connects heel support (16c, 16c) to footrest sections (16b, 16b, 16a, 16a)).

In regard to claim 4, Meszaros et al. discloses a brake pedal to be pressed down by the driver, wherein the connection part is located at a position such that the brake pedal is pivoted toward the position when pressed down by the driver (see paragraph #22).

In regard to claim 7, Meszaros et al. discloses a footrest part, wherein the footrest part has a lower end located at substantially the same height as a lower end of the heel stopper part (low end of 16b is “substantially” near low end of 16a) and has a first sloped surface formed thereon, wherein the heel stopper part has a second sloped surface formed thereon, and wherein the first sloped surface and the second sloped surface have substantially the same inclination angle (see figure 5 where heel stopper surface 16c is equal to inclination angle of footrest sloped surface16b, 16a) . 

In regard to claim 8, Meszaros et al. discloses a heel stopper part (16c) has a sloped surface formed thereon such that, as seen from a side of the vehicle, an imaginary line drawn tangent to the sloped surface is substantially tangent to the pedal stopper part (in figure 5 an imaginary line along the sloped surface 16c would be substantially tangent to the upper rounded edge of stopper depression 30 where the brake pedal makes contact therewith).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meszaros et al. US Patent Application Publication No.20140265509.
The Meszaros et al publication discloses a floor structure that meets the claim limitations as applied above. Further Meszaros et al discloses the heel stopper (16a, 16a) having a first sloped surface formed thereon, wherein the pedal stopper part (32) has a second sloped surface formed thereon, and as best seen in figure 1 the area of the pedal stopper section (32) is smaller than the area of the heel stopper area (16c).
The claimed invention is distinguishable from Meszaros et al by its recitation of the heel stopper area being substantially trapezoidal with a bottom width and a top width narrower than the bottom width. The heel stopper in Meszaros et al is substantially rectangular (16c, 16c).
It is deemed to have been obvious to one of ordinary sill in the art at the time of the effective filing date of the instant application to modify the rectangular heel stopper in Meszaros et al to being substantially trapezoidal with a bottom width and a top width narrower than the bottom width as a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art references listed on the attached US PTO form 892 are cited for their heel stoppers on the vehicle floor.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kpw

/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                
/JASON S MORROW/Primary Examiner, Art Unit 3612